
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.9


FIRST AMENDMENT TO THE OXFORD INDUSTRIES, INC.
DEFERRED COMPENSATION PLAN
AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2008


        WHEREAS, Oxford Industries, Inc. ("Oxford") sponsors the Oxford
Industries, Inc. Deferred Compensation Plan, as amended and restated effective
January 1, 2008 (the "Plan"); and

        WHEREAS, Oxford desires to amend the Plan to change the definition of
eligible employee for purposes of determining who may participate in the Plan,
and also to modify the rate of employer matching contributions available under
the Plan.

        NOW THEREFORE, Oxford, pursuant to the approval of its Board of
Directors, hereby amends the Plan as follows effective as of January 1, 2010:

        1.     Section 1.10.    Eligible Employee, is hereby amended to read as
follows:

        Section 1.10.    Eligible Employee—means, for each Plan Year, any
Employee of a Company who was an Eligible Employee on December 31, 2009, and any
other Employee of a Company whose gross annual rate of base salary is $150,000
or more. The Committee in its discretion may adjust the foregoing salary
threshold for Plan Years subsequent to Plan Year 2010; provided, however, that
unless otherwise determined by the Committee, an increase in the salary
threshold shall not apply to an Employee who commenced participation in the Plan
prior to the Plan Year in which such increase is effective.

        2.     Article III.    MATCHING CONTRIBUTIONS, is hereby amended to read
as follows:

        Unless otherwise determined by the Committee, Oxford shall credit the
Account of each Eligible Employee who elects to defer the Minimum Deferral
Amount for a Plan Year with a Matching Contribution equal to 2% of his or her
Excess Compensation for such Plan Year.

        IN WITNESS WHEREOF, Oxford has caused this First Amendment to the Plan
to be executed on the date set forth below.

    OXFORD INDUSTRIES, INC.
 
 
By:
 
/s/ THOMAS C. CHUBB III


--------------------------------------------------------------------------------

        Name:   Thomas C. Chubb III         Title:   President
 
 
Date:
 
December 7, 2009

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.9



FIRST AMENDMENT TO THE OXFORD INDUSTRIES, INC. DEFERRED COMPENSATION PLAN AS
AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2008
